UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7310



MUHAMMAD A. AZIZ,

                                               Plaintiff - Appellant,

          versus


CENTRAL VIRGINIA REGIONAL JAIL,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-732-7)


Submitted:   August 9, 2006                 Decided:    August 31, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammad A. Aziz, Appellant Pro Se.          Helen     Eckert   Phillips,
Stanardsville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Muhammad A. Aziz appeals the district court’s order

adopting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.             We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.*             See Aziz v. Central

Virginia Reg’l Jail, No. CA-04-732-7 (W.D. Va. filed Aug. 12, 2005;

entered Aug. 15, 2005). We dispense with oral argument because the

facts    and    legal   contentions   are     adequately    presented    in   the

materials      before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                        AFFIRMED




     *
      While Aziz attempted to amend his complaint to name two
individual defendants in his objections to the magistrate judge’s
report, the purported amendment was proffered beyond the time
permitted by the magistrate judge for Aziz to amend his complaint.
Because the purported amendment was not considered by the district
court, this court’s affirmance is only as to the dismissal of
Aziz’s complaint against the Central Virginia Regional Jail. We
accordingly have not considered the legal merit, if any, of Aziz’s
claims against any individuals who may have participated in the
incidents that underlie Aziz’s complaint.

                                      - 2 -